Name: Commission Decision of 22 December 2006 approving contingency plans for the control of avian influenza and Newcastle disease (notified under document number C(2006) 6806) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  health;  agricultural policy
 Date Published: 2007-01-13; 2007-08-24

 13.1.2007 EN Official Journal of the European Union L 8/26 COMMISSION DECISION of 22 December 2006 approving contingency plans for the control of avian influenza and Newcastle disease (notified under document number C(2006) 6806) (Text with EEA relevance) (2007/24/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (1), and in particular the second subparagraph of Article 17(4) thereof, Having regard to Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (2), and in particular the second subparagraph of Article 21(4) thereof, Whereas: (1) Directives 92/40/EEC and 92/66/EEC set out the control measures to be applied in the event of an outbreak of avian influenza and Newcastle disease respectively, as well as certain preventive measures aimed at increasing the awareness and preparedness of the competent authorties and the farming community concerning those diseases. Pursuant to these Directives the contingency plans of the Member States for the control of avian influenza and Newcastle disease are to be approved by the Commision. (2) Commission Decision 2004/402/EC of 26 April 2004 approving contingency plans for the control of avian influenza and of Newcastle disease (3) approves those contingency plans for the present Member States. The Annex to that Decision lists the Members States whose plans have been approved. (3) Bulgaria and Romania are due to accede to the Community on 1 January 2007. Accordingly, Bulgaria and Romania have submitted their contingency plans for the control of avian influenza and Newcastle disease to the Commission for approval. (4) Those contingency plans as amended by Bulgaria and Romania following the suggestions made during their evaluation, fulfil the criteria laid down in Directives 92/40/EEC and 92/66/EEC and, subject to a regular update and an effective implementation, permit the desired objectives of those Directives to be attained and should therefore be approved. (5) For the sake of clarity of Community legislation, Decision 2004/402/EC should be repealed and replaced by this Decision. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The contingency plans submitted by Bulgaria to the Commission on 7 November 2006 for the control of avian influenza and Newcastle disease are approved. Article 2 The contingency plans submitted by Romania to the Commission on 9 November 2006 for the control of avian influenza and Newcastle disease are approved. Article 3 The Annex sets out the list of Member States having approved contingency plans for the control of avian influenza and Newcastle disease. Article 4 Decision 2004/402/EC is repealed. Article 5 This Decision shall apply subject to and from the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 6 This Decision is addressed to the Member States. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 167, 22.6.1992, p. 1. Directive as last amended by the 2004 Act of Accession (OJ L 236, 23.9.2004, p. 33). (2) OJ L 260, 5.9.1992, p. 1. Directive as last amended by the 2004 Act of Accession. (3) OJ L 123, 27.4.2004, p. 111. ANNEX List of Member States referred to in Article 3 Code Country AT Austria BE Belgium BG Bulgaria CY Cyprus CZ Czech Republic DE Germany DK Denmark EE Estonia EL Greece ES Spain FI Finland FR France HU Hungary IE Ireland IT Italy LV Latvia LT Lithuania LU Luxembourg MT Malta NL Netherlands PL Poland PT Portugal RO Romania SE Sweden SI Slovenia SK Slovakia UK United Kingdom